Moskowitz & Book, LLP
345 Seventh Avenue, 21st Floor
New York, New York 10001
(212) 221-7999
Attorneys for Defendants

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------X
UNITED STATES OF AMERICA,
                                                                             Case No.: 15-CR-379 (PKC)


                          -against-


GEOVANNY FUENTES RAMIREZ,

                                                      Defendant.
-------------------------------------------------------------------------X


STATE OF NEW YORK                  )
                                   ) ss.:
COUNTY OF NASSAU                   )

                 AVRAHAM C. MOSKOWITZ, an attorney duly admitted to the Bar of the State

of New York and to the United States District Court for the Southern District of New York,

hereby affirms under the penalty of perjury as follows:

                 1.       I am a partner at the law firm of Moskowitz & Book, LLP and was

appointed to represent the defendant, Geovanny Fuentes Ramirez, pursuant to the Criminal

Justice Act. As such, I am personally familiar with the prior pleadings and proceedings in this

case.

                 2.       I submit this affirmation in opposition to the Government’s motions in

limine.
              3.      Exhibit 1 hereto is a true and accurate copy of an article by reporter José

de Córdoba, entitled “Honduran President Implicated in Drug Trade,” which appeared on the

website of The Wall Street Journal on Jan 10, 2021.

              4.      Exhibit 2 hereto is a true and accurate copy of the Affidavit of Geovanny

Fuentes Ramirez, executed on January 25, 2021.

              5.      Exhibit 3 hereto is a true and accurate copy of Fredy Najera Montoya’s

Objections to Presentence Investigation Report, filed as ECF Doc. No. 155 in United States v.

Najera Montoya, No. 15 Cr. 378.



Dated:   Hempstead, New York
         January 27, 2021




                                                           Avraham C. Moskowitz




                                               2
